Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification is using the same reference number 10 for both determination system 10 and corrected image 10 (some examples par. [0019]; [[0025]). The specification should be revised.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both determination system 10 and corrected image 10 (see Figs. 1, 3B, and 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 recites “causes the operation procedure manual associated with the extracted correct image and/or information on the operation procedure manual associated with the extracted correct image to be displayed on the display screen” lines 9-13. The specification should disclose 3 separate embodiments. One embodiment teaches “ causes the operation procedure manual associated with the extracted correct image to be displayed on the display screen”. Second embodiment teaches “causes information on the operation procedure manual associated with the extracted correct image to be displayed on the display screen”, and a third embodiment teaches “causes the operation procedure manual associated with the extracted correct image and information on the operation procedure manual associated with the extracted correct image to be displayed on the display screen”. The current specification does not teach such embodiments. The Office interprets “and/or” as an “or”.
As to claims 4, 7-8 refer to claim 3 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (an abstract idea without significantly more). The claim(s) recite(s) a determination device.
Step 1:
With regard to step (1), claim 1, is directed to a device, i.e. to one of statutory categories of invention.
Step 2A-1:
With regard to 2A-1, The limitations of “compare an image of a component that is captured and a correct image that is associated with an operation procedure manual and in which the component is captured, determine whether a component shape in the image of the component and a component shape in the correct image agree, and if the two component shapes do not agree, determine that the component and the operation procedure manual do not match.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, “compare an image of a component that is captured and a correct image that is associated with an operation procedure manual and in which the component is captured” in the context of this claim  encompasses the user (operator) using a digital camera to capture digital image of  a workpiece (component) and visually compare the captured image with a specific image (correct image) associate with an operation procedure manual of the workpiece in the captured image . Similarly, the limitation of “determine whether a component shape in the image of the component and a component shape in the correct image agree”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses the user (operator) visually compares the shape of the workpiece (component) in the captured image with the shape of the workpiece in the specific (correct) image of the workpiece (component) to determine if they are similar (agree). Similarly, the limitation of “if the two component shapes do not agree, determine that the component and the operation procedure manual do not match.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, in the context of this claim encompasses when the workpiece (component) shape in the captured image and the workpiece (component) shape in the specific (correct) image are not similar (do not agree), the user (operator) determines the workpiece (component) and the operation procedure manual of the workpiece (component) do not match. 
If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A-2:
The 2019 PEG defines the phrase "integration into a practical application" to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
This judicial exception is not integrated into a practical application because the claim only recites one additional element- “a computer configured to”. This additional element does not integrate the abstract idea into a practical application because the computer is recited at high-level of generality (i.e., as a computer performing a generic computer function of comparing, and determining) such that it amounts to no more than mere instructions to apply the exception using a generic computing component (computer). Accordingly, this additional element does not integrate the abstract idea into a practical application. According to step 2A-2, the claim recites an abstract idea.
Step 2B:
Because the claim(s) fails under (2A), the claim(s) is/are further evaluated under (2B). The claim(s) herein does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into practical application, the additional element of “a computer configured to” is a field-of-use limitation that does not impose any meaningful limits on practicing the abstract idea and does not improve the functioning of the computer itself. The claim is not patent eligible.
As to claims 2-4, the additional elements are nothing more than routine and well-known steps. There is no improvement to another technology, technical fields, or improvement to the functioning of the computer itself. Note that the limitation, in the claims, are done by computer that is a generic processor recited at high level of generality to perform standard processing function. The limitations are merely instructions to implement the abstract idea using the generic computer. Therefore, claims 2-4 are not patent eligible.
As to claim 5,
Step 1:
With regard to step (1), claim 5, is directed to a system, i.e. to one of statutory categories of invention.
Step 2A-1:
With regard to 2A-1, The limitations of “compare an image of the component captured by the imaging device and the correct image associated with the operation procedure manual of the number input with the input device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, “compare an image of the component captured by the imaging device and the correct image associated with the operation procedure manual of the number input with the input device” in the context of this claim  encompasses the user (operator)  using a digital camera to capture digital image of  a workpiece (component), using a key board enter a code or ID number of an operation procedure manual and visually compare the captured image with a specific image (correct image) associated with the operation procedure manual of the workpiece in the captured image. 
If a claim limitation, under its broadest reasonably interpretation covers performance of the limitation in the mind, then it falls within the "Mental processes" grouping of the abstract idea. Accordingly, the claim recites an abstract idea.
Step 2A-2:
The 2019 PEG defines the phrase "integration into a practical application" to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
This judicial exception is not integrated into a practical application because the claim recites the additional elements- “an input device configured to input a number of an operation procedure manual; an imaging device configured to capture an image of a component; a database configured to store a correct image associated with the operation procedure manual and in which the component is captured; and the determination device”. This additional elements do not integrate the abstract idea into a practical application because “an input device configured to input a number of an operation procedure manual; an imaging device configured to capture an image of a component; a database configured to store a correct image associated with the operation procedure manual and in which the component is captured” are extra solution activity for data gathering not significantly more than the judicial exception and “the determination device” according to claim 1 is a computer recited at high-level of generality (i.e., as a computer performing a generic computer function of comparing, and determining) such that it amounts to no more than mere instructions to apply the exception using a generic computing component (computer). Accordingly, this additional elements do not integrate the abstract idea into a practical application. According to step 2A-2, the claim recites an abstract idea.
Step 2B:
Because the claim(s) fails under (2A), the claim(s) is/are further evaluated under (2B). The claim(s) herein does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into practical application, the additional elements  that does not impose any meaningful limits on practicing the abstract idea and does not improve the functioning of the computer itself. The claim is not patent eligible.
As to claims 6-8 refer to claim 5 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ENDO (US 2017/0011359.
As to claim 1, ENDO discloses, A determination device comprising: 
a computer (Fig. 1, items 20 ad 30) configured to: 
compare an image of a component that is captured and a correct image that is associated with an operation procedure manual and in which the component is captured [a component in a captured image is received from the mobile terminal ( par. [0009],[0015]). The server stores in a storage unit a component ID and a manual numbers associated with the component ID for plurality of period of use. The manual number is identification information for identifying the manual information (data which is an entity of the manual), and the storage unit 29 also stores the manual information in association with the manual number (Figs. 3A and 3B), par. [0052]; [0053]). The storage unit stores image IDs (image ID (1) to image ID (n)) of a plurality of comparative images(correct or reference images) in association with the the component ID. The image ID is identification information for identifying the comparative image (data that is an entity of the comparative image), and the storage unit also stores the comparative image in association with the image ID, as shown in FIG. 5B (Figs. 5A and 5B; par. [0074]).  The captured image is compared with the comparative image (correct image) to identify the component based on degree of similarity (par. [0009]; [0073]-[0074]) 
determine whether a component shape in the image of the component and a component shape in the correct image agree [calculates a feature amount (shape is a feature of object) of the captured image and a feature amount of the comparative image (correct image of the component), compares the feature amounts to determine whether the feature amounts match (pattern matching) [pattern matching is a shape matching], and identifies the component based on the degree of matching (the degree of similarity) (par. [0074])]., and 
if the two component shapes do not agree, determine that the component and the operation procedure manual do not match [it is clear from the disclosure that if there is match the shape of the component in the captured image and the shape of the component in the comparative image (correct image) agree and if the two component shape do not agree, the component in the captured image and the manual (operation procedure manual) associated with the comparative image (correct image of the component) do not match either].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENDO (US 2017/0011359.  as applied to claim 1 above, and further in view of MASANORI, HARADA.
As to claim 2, ENDO further discloses further comprising a display screen (par. [0006]), but does not disclose wherein when the computer determines that the component and the operation procedure manual do not match, the computer causes the correct image associated with the operation procedure manual to be displayed on the display screen.
MASANORI discloses a method for associating parts in a product with parts in design data (specification or operation procedure manual) (page 1, technical field). A reference image (correct image) of a part ID and design data (specification or operation procedure manual) ID is provided for a part that the computer failed to match to determine the image (correct image) corresponding to the part ID and the data ID in order to correct correspondence and association of parts with part in a design data (page 4, lines 4-13). When the image is rendered or the already stored image can be used as it is, the image is read from the database 250 and a three-dimensional image (correct image) corresponding to the design data is displayed (page 4, lines 27-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of MASANORI to modify the device of ENDO by displaying the correct image associated with the operation procedure manual on the display screen when the computer determines that the component and the operation procedure manual do not match in order to to correct correspondence and association of parts with part in a design data (page 4, lines 4-13).
As to claim 3, ENDO further discloses a display screen (par. [0006]), wherein
the correct image comprises a plurality of correct images [plurality of comparative (correct) images are stored in the storage unit (Figs. 5A and 5B; par. [0073]-[0075]). 
Endo does not disclose when the determination device determines that the component and the operation procedure manual do not match, the determination device extracts, from among the plurality of correct images, the correct image in which the component is captured and causes the operation procedure manual associated with the extracted correct image and/or information on the operation procedure manual associated with the extracted correct image to be displayed on the display screen.
MASANORI discloses a method for associating parts in a product with parts in design data (specification or operation procedure manual) (page 1, technical field). A reference image (correct image) of a part ID and design data (specification or operation procedure manual) ID is provided for a part that the computer failed to match to determine the image (correct image) corresponding to the part ID and the data ID in order to correct correspondence and association of parts with part in a design data (page 4, lines 4-13). When the image is rendered or the already stored image can be used as it is, the image is read from the database 250 and a three-dimensional image (correct image) corresponding to the design data is displayed (page 4, lines 27-29). Display attributes when displaying design data as a three-dimensional image. Display attributes such as diagrams, assembly diagrams, wire frames, perspective views (operation procedure manual associated with the correct image), and viewpoint angles are set.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of MASANORI to modify the device of ENDO by displaying the operation procedure manual associated with the extracted correct image on a display screen in order to to correct correspondence and association of parts with part in a design data (page 4, lines 4-13).
As to claim 4 refer to claim 3 rejection.
As to claim 5, Endo further discloses, a determination system comprising:
an imaging device configured to capture an image of a component [ mobile terminal to capture image of a component (par. [0007], ; 
a database configured to store a correct image associated with the operation procedure manual and in which the component is captured [The server stores in a storage unit a component ID and a manual numbers associated with the component ID for plurality of period of use. The manual number is identification information for identifying the manual information (data which is an entity of the manual), and the storage unit 29 also stores the manual information in association with the manual number (Figs. 3A and 3B), par. [0052]; [0053]). The storage unit stores image IDs (image ID (1) to image ID (n)) of a plurality of comparative images(correct or reference images) in association with the the component ID. The image ID is identification information for identifying the comparative image (data that is an entity of the comparative image), and the storage unit also stores the comparative image in association with the image ID, as shown in FIG. 5B (Figs. 5A and 5B; par. [0074]); and 
the determination device according to Claim 1, wherein 
the determination device is configured to compare an image of the component captured by the imaging device and the correct image associated with the operation procedure manual [calculates a feature amount of the captured image and a feature amount of the comparative image (correct image of the component), compares the feature amounts to determine whether the feature amounts match (pattern matching), and identifies the component based on the degree of matching (the degree of similarity) (par. [0074])].
Edo does not disclose an input device configured to input a number of an operation procedure manual.
MASANORI discloses a method for associating parts in a product with parts in design data (specification or operation procedure manual) (page 1, technical field). A reference image (correct image) of a part ID and design data (specification or operation procedure manual) ID is provided (i.e., the design data ID (number) is input) for a part that the computer failed to match to determine the image (correct image) corresponding to the part ID and the data ID in order to correct correspondence and association of parts with part in a design data (page 4, lines 4-13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of MASANORI to modify the device of ENDO by inputting a number of an operation procedure manual by an input device in order to to correct correspondence and association of parts with part in a design data (page 4, lines 4-13).
 As to claims 6-8 refer to claim 5 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665